Citation Nr: 1400783	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1982 to July 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim on appeal, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

The Veteran has been rated at 80 percent disabling throughout his appeal for a total disability rating based on individual unemployability.  His service-connected conditions include (1) posttraumatic stress disorder (PTSD) (50 percent disabling); (2) left knee strain (10 percent); (3) right knee strain (10 percent); (4) status-post lumbar laminectomy with thoracic scoliosis (10 percent); (5) bilateral tinnitus (10 percent); (6) scar of the lumbar spine (10 percent); (7) carpal tunnel syndrome of the left wrist (10 percent); (8) degenerative joint disease of the cervical spine (10 percent); and (9) radiculopathy of the bilateral lower extremities (each lower extremity with a 10 percent rating).  He thus meets the schedular criteria for a TDIU; the only issue for resolution on appeal is whether the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  To be awarded a total disability evaluation based on individual unemployability due to service connected disorders, in addition to meeting the schedular requirements, the Veteran's service-connected disabilities, standing alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board finds that the evidence is at least in equipoise, and thus that the appeal should be granted.  The Social Security Administration has found the Veteran disabled due to his service-connected PTSD and left knee disorder. All of the medical opinions of record reflect some or total occupational impairment based due to service-connected disorders.  The private medical opinions of record suggest unemployability.  A June 2012 opinion from a clinical neuropsychologist, performed in conjunction with a Social Security Disability Determination indicated that the Veteran would be unlikely to be able to handle the stress and pressure of a typical eight-hour work day, due to his PTSD symptomatology.  An April 2012 opinion, by two social workers who have been treating the Veteran since 2010, indicated that due to the severity of the Veteran's PTSD and chronic pain, "it may be difficult to impossible for him to gain employment and hold a job."  

VA examiners have found some level of occupational impairment, though not total impairment.  A January 2012 opinion, taking into account only the service-connected physical disabilities, determined that the Veteran was prevented from being gainfully employed in heavy duty occupations, but not prevented from obtaining employment in light duty or desk-job occupations, as long as he had work restrictions in place.  A January 2012 VA psychologist indicated that the Veteran would have some degree of impairment, including occasional missed work, a reduced ability to build positive work relationships with coworkers due to irritability/anxiety and increased startle response and vigilance, but opined that it was less likely than not that he was unemployable due to psychiatric conditions. That examiner noted that the Veteran's occupational experience was in security work, which requires frequent movement. 

Thus, there are two opinions of record showing total disability, and two opinions indicating incomplete occupational impairment.  The Board finds that the evidence as to whether the Veteran is unemployable is at least in equipoise, and thus that the benefit sought on appeal should be granted.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


